Title: To Thomas Jefferson from Albert Gallatin, 10 March 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     March 10th 1808.
                  
                  An act to extend the terms of credit on certain revenue bonds, which passed both houses nine days ago, should be sent immediately to the collectors. But on application to the office of Secy. of State, it was answered that it had not yet been deposited there. I wish also to have the new supplementary embargo act as soon as it is signed. It would save time if it was sent to me to be transcribed for the printer before it is deposited in the State Department.
                  On reading Baldwin’s letter respecting the supposed movements of Burr, it strikes me that the first step should be to enquire at Amboy respecting the Arnauts generally, the vessel said to be commanded by one of them in which B. is said to have sailed, or any other vessel which may have sailed for Orleans since the 1st of January. (The Orleans files of paper to be also examined to see the arrival of any vessel commanded by Arnaut) We have there a collector named Manning the only republican of note in the vicinity. I presume from his recommendations that he may be trusted as far as relates to general or official enquiries. If any thing further be wanted, particularly if it shall be found that John B. Arnaut has a house there, a special agent may be sent. If they can be legally obtained from their chimney recess, it would be important to get the papers. The next step would be to communicate to Claiborne & perhaps to our Register Thompson who is the Colonel of militia in Opelousas. But the Mail is very slow & not very safe. I presume that a writ may be obtained from Ohio grounded on the indictment by which Burr may be arrested any where & brought back to trial.
                  Respectfully Your obt. Sevt.
                  
                     Albert Gallatin 
                     
                  
               